OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION. AUSTIN. TEXAS 78711

             OFFICIAL BUSINESS*'              .CO
            STATE OF TEXAS                w
                                                                     '      ' PITNEVBOWES
            PENALTY FOR                   io
                                                            0 2 1M
10/1/2014 PRIVATE USE : .« «,«™.^ 0004279596
                                          --^.---- .  ,.,
                                                    OCT02   ,
                                                          2014
MCMILLEN, ROBERT CYLDE Tr. Ct No?F^5^55lMA,^DFROMZi^R>if97f5§l02
This is to advise that the Court has denied without written order motion for leave to
file the original application for writ of mandamus
                                                                         Abel Acosta, Clerk

                                ROBERT CYLDE MCMILLEN
                                HUTCHINS UNIT - TDC # 1921678                                 ^
                      NT VT P         7   t; «
                                                                 2 2,1.0/12 /1'4



                                    «WLf t-6 ^M?*^*